Case 3:17-cv-00189-GCS Document 118 Filed 11/17/20 Page 1 of 6 Page ID #1093




                          UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS



    MICHAEL SMITH,                                   )
                                                     )
    Plaintiff,                                       )
                                                     )
                        vs.                          )     Cause No. 3:17-cv-00189-GCS
                                                     )
    KIMBERLY BUTLER, TRACEY LEE,                     )
    CEDRIC MCDONNOUGH, JOHN                          )
    TROST, STEPHEN RITZ, and                         )
    LAWRENCE KANIA,                                  )
                                                     )
                   Defendants.                       )


                                 MEMORANDUM & ORDER

SISON, Magistrate Judge:

          This matter comes before the Court to address Plaintiff’s court appointed attorney

Robert G. Jones’s repeated failure to respond to Court Orders. On September 5, 2019, the

undersigned granted Defendants’ motions for summary judgment and directed the Clerk

of the Court to enter judgment reflecting the same. (Doc. 103).1 Judgment reflecting the

same was entered on September 6, 2019. (Doc. 105). On July 24, 2020, Smith, pro se, filed

a motion for status of his case. (Doc. 110). The Court granted the motion and informed

Smith of the Court’s September 5, 2019 ruling and September 6, 2019 judgment on July


1       In granting the motion for summary judgment, the Court, pursuant to SDIL Local Rule 7.1(c),
found Smith’s failure to respond to the summary judgment motions as an admission of the merits of the
motion for summary judgment. At this time, Smith was represented by Attorney Jones.

                                             Page 1 of 6
Case 3:17-cv-00189-GCS Document 118 Filed 11/17/20 Page 2 of 6 Page ID #1094




27, 2020. (Doc. 111). Thereafter, Smith filed a pleading in response to the Court’s July 27,

2020 Order indicating that he tried many times unsuccessfully since December 28, 2018

to contact Attorney Jones for a status update of his case, that he was not aware the case

was assigned to another judge and that he was not aware that his case was closed. (Doc.

112). Therefore, the Court issued an Order directing Attorney Jones to respond to

Plaintiff’s pleading on or before September 9, 2020 (Doc. 113). Attorney Jones failed to

respond to that Court Order. Thus, the Court issued an October 9, 2020 Show Cause

Order directing Attorney Jones to Show Cause in writing on or before October 23, 2020

why he should not be sanctioned for failing to comply with the Court's August 18, 2020

Order. (Doc. 116). Again, Attorney Jones failed to respond to the Show Cause Order.

Therefore, the Court issued another Show Cause Order directing Attorney Jones to Show

Cause in writing on or before November 12, 2020, why he should not be sanctioned,

monetary and/or otherwise, for failing to respond to Court Orders. The Show Cause

Order also directed the Clerk of the Court to mail paper copies of the relevant documents

and Orders to Attorney Jones. (Doc. 117). As of this date, Attorney Jones repeatedly has

failed to respond to Court Orders.

     “To hold a party . . . in civil contempt, the district court must be able to point to a

decree from the court which set[s] forth in specific detail an unequivocal command which

the party . . . in contempt violated.” Jones v. Lincoln Elec. Co., 188 F.3d 709, 738 (7th Cir.

1999); see also Lightspeed Media Corp. v. Smith, 761 F.3d 699, 711 (7th Cir. 2014). [C]ourts

have inherent power to enforce compliance with their lawful orders through civil

                                         Page 2 of 6
Case 3:17-cv-00189-GCS Document 118 Filed 11/17/20 Page 3 of 6 Page ID #1095




contempt.” Spallone v. United States, 493 U.S. 265, 276 (1990). See also United States v. Dowell,

257 F.3d 694, 699 (7th Cir. 2001)(stating that “[a] court's civil contempt power rests in its

inherent limited authority to enforce compliance with court orders and ensure judicial

proceedings are conducted in an orderly manner.” (citation omitted)). Civil contempt is

distinguished from criminal contempt because “civil contempt may be imposed if proven

by clear and convincing evidence, and without the full criminal procedural process, while

criminal contempt may be imposed only after the subject of the contempt proceeding has

been afforded the protections that the Constitution requires of such criminal

proceedings[.]” Lightspeed Media Corp. v. Smith, 830 F.3d 500, 508 (7th Cir. 2016) (citations

and internal quotation marks omitted). The purpose of criminal contempt is to either

punish a party, vindicate the court's authority, or deter future misconduct, whereas civil

contempt sanctions are designed to coerce compliance with a court order or compensate

a party for losses resulting from another party’s failure to comply with a court order. See

In re Grand Jury Proceedings, 280 F.3d 1103, 1107 (7th Cir. 2002). For example, sanctions

that are designed to lapse once the contemnor purges his or her contempt such that the

contemnor “carries the keys of his prison in his own pocket” are civil contempt sanctions.

Id. at 1107.

      Because coercive sanctions “are generally reserved for those case[s] involving

current or continuing violations,” E.E.O.C. v. Dial Corp., No. 99 C 3356, 2001 WL 1945089,

at *5 (N.D. Ill. Dec. 6, 2001), a civil contempt sanction may transform into a criminal

contempt sanction if there is “no reasonable possibility that the contemnor would ever

                                          Page 3 of 6
Case 3:17-cv-00189-GCS Document 118 Filed 11/17/20 Page 4 of 6 Page ID #1096




comply with the court's demands.” In re Grand Jury Proceedings, 280 F.3d at 1109.

“[I]rrespective of the nature of the civil contempt, whether it be coercive or remedial, any

sanction imposed by the court must be predicated on a violation of an explicit court

order.” Jones v. Lincoln Elec. Co., 188 F.3d 709, 738 (7th Cir. 1999).

     A party can be held in civil contempt if (1) there was a decree from the Court that

set forth in specific detail an unequivocal command, (2) there is clear and convincing

evidence that the decree was violated, (3) the violation was significant in that it was not

substantial compliance, and (4) the violator has not been reasonably diligent and

energetic in attempting to accomplish what was ordered. See Lightspeed Media Corp. v.

Smith, 761 F.3d 699, 711 (7th Cir. 2014); Stotler & Co. v. Able, 870 F.2d 1158, 1163 (7th Cir.

1989).

         Clearly, all four factors for a finding of contempt has been established through

Attorney Jones’ inaction regarding the recent Court Orders in this matter. First, the

August 19, 2020 Order, the October 9, 2020 Show Cause Order and the October 28, 2020

Show Cause Order, all set forth unambiguous commands to respond and to explain why

he failed to respond to the Court’s orders. Second, Attorney Jones violated the August

19, 2020 Order and both Show Cause Orders by refusing to file any response. Third, the

violation was significant in that Attorney Jones is blatantly refusing to respond to the

Court and ignoring Court Orders. Fourth and finally, Attorney Jones failed to make a

reasonable and diligent effort to comply. Thus, the undersigned FINDS Attorney Jones

in contempt of Court for failing to follow the aforementioned Court Orders.

                                          Page 4 of 6
Case 3:17-cv-00189-GCS Document 118 Filed 11/17/20 Page 5 of 6 Page ID #1097




      Because of the foregoing, the Court believes it is appropriate to impose a coercive

civil contempt sanction on Attorney Jones in order to compel compliance with the Court’s

previous Orders. In particular, the Court will impose a fine of $100 a day for each day

that Attorney Jones failed to respond to the Court’s Orders starting on September 9, 2020

(the first deadline issued by the Court that Attorney Jones failed to respond). The Court

will give Attorney Jones a 30-day grace period, December 17, 2020, before the fine will be

imposed. If Attorney Jones responds in writing with evidence establishing good cause

for his failure to respond to the Court Orders before the expiration of the grace period,

December 17, 2020, he will not incur the sanctions mentioned above. However, if

Attorney Jones fails to submit evidence sufficient to explain his non-compliance with the

previous Court orders, he will begin to incur sanctions of $100 a day for each day he is

not in compliance and the potential of the issuance of a writ of body attachment to secure

his appearance, confinement, and/or remedial financial sanctions at the upcoming

hearing.

      Because Attorney Jones has an opportunity to “purge” these sanctions before they

are imposed by complying with the Court’s previous Orders, they are civil in nature.

Finally, the Court will set a hearing via separate notice to be held approximately two

months from now to address the status of compliance. If Attorney Jones

responds explaining with good cause his failure to respond to the aforementioned Court

Orders, this hearing will be removed from the Court’s calendar. Otherwise, Attorney



                                       Page 5 of 6
Case 3:17-cv-00189-GCS Document 118 Filed 11/17/20 Page 6 of 6 Page ID #1098




Jones must appear as ordered or face monetary sanctions, including the potential of

criminal sanctions. The hearing will be set via separate notice.

       The Court DIRECTS the Clerk of the Court to mail a copy of this Memorandum

& Order to Attorney Jones at the address on the docket sheet.

       IT IS SO ORDERED.
                                                                Digitally signed
       DATED: November 17, 2020.                                by Judge Sison 2
                                                                Date: 2020.11.17
                                                                16:10:19 -06'00'
                                                 _____________________________
                                                 GILBERT C. SISON
                                                 United States Magistrate Judge




                                        Page 6 of 6
